Citation Nr: 0336450	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 158	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to September 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the RO which denied service connection for 
PTSD.

The Board notes that the veteran timely appealed a May 1994 
RO decision which denied the claim of service connection for 
headaches, residuals of a fracture nose, a bilateral knee 
disability, a bilateral shoulder disability and a low back 
disability.  In December 1996, the Board remanded the claims 
to the RO for further development.  In April 1997, the RO 
granted service connection for status post lumbar laminectomy 
and assigned a 60 percent rating effective from December 
1992.  In that same rating decision, the RO granted service 
connection for traumatic deviated nasal septum with septal 
perforation and history of sinusitis and headaches, assigning 
a noncompensable rating, effective from December 1992.  The 
RO denied the claims of service connection for a bilateral 
knee disability, and a bilateral shoulder disability.  
Lastly, the RO granted the veteran a total rating based on 
individual unemployability (a TDIU rating), effective from 
August 1995.  Given the RO's grant of service connection for 
a back disorder and for the residuals of a fractured nose, 
there is no longer any case or controversy with respect to 
those claims.  The appeal is therefore satisfied.  In July 
1997, the veteran stated that he no longer wanted to continue 
his claims in appellate status.  Consequently, the remaining 
claims of service connection for a bilateral knee disability 
and a bilateral shoulder disorder are no longer before the 
Board.  38 C.F.R. 20.204 (2003).  The only issue currently in 
appellate status is the claim of service connection for PTSD.

In June 2000, the RO received a statement from the veteran in 
which he disputed a debt to VA in the amount of $9823.00.  
This issue has not been adjudicated for appellate review and 
is referred to the RO for appropriate action.




FINDINGS OF FACT

The veteran does not have PTSD caused by any event that 
occurred during his period of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.302, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed September 2002 rating decision and a November 
2002 statement of the case.  These documents provided notice 
of the law and governing regulations, and the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Moreover, in a June 2001 VA letter, the veteran was informed 
of the provisions of the VCAA, the evidence he was 
responsible for submitting and what evidence VA would obtain 
in an effort to substantiate his claim.  See Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).  He was specifically 
informed of what the evidence must show to establish 
entitlement to service connection, the evidence he still 
needed to submit, and what they had done to assist him in 
substantiating his claim.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists postservice medical records, including VA 
examinations and private treatment reports, medical 
statements and assertions made by the veteran and his 
representative in support of his claim.  

Thus, under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law.  
Adjudication of this appeal, without remand to the RO, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Veterans 
Benefits Act, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).


II.  Factual Background

The veteran's service medical records are not available.  
They are presumed to have been destroyed in a fire.

In April 2001, the veteran filed a claim of service 
connection for PTSD.  In support of his claim he submitted a 
completed form, Information in Support of Claim for Service 
Connection for PTSD.  On the form, he stated that in April 
1956, his ship was docked and he sustained an injury when a 
ramp broke and fell on him while on a ship in the Navy.  He 
stated that he sustained injuries to his head and nose.  He 
claimed that he now relived the incident and that he had 
nightmares and flashbacks.

The Board notes that in an April 1997 rating decision, the RO 
granted service connection for a back disorder.  The grant 
was based, in part, on lay statement which corroborated the 
veteran's assertion of sustaining an in injury when a ramp 
broke and fell on him while he was on a ship.  (See lay 
statements received in September 1993).  The veteran claimed 
that his back disorder was due to the service injury.

In April 2001, the RO received a letter from Edwin W. Hoeper, 
M.D. dated in March 2001.  Dr. Hoeper reported that he had 
treated the veteran psychiatrically since June 1999 for 
chronic PTSD. 

The veteran underwent VA psychiatric examination in July 
2002.  He reported having numerous psychiatric symptoms such 
as sleep disturbance, flashbacks, nightmares and intrusive 
thoughts.  He reported that his service stressor occurred in 
service in 1956 when a boat ramp fell on him.  He stated that 
he was knocked unconscious and that he received hospital 
treatment.  He underwent mental status examination.  The 
examiner deferred diagnosis and felt that the veteran should 
be referred for psychological testing to ascertain the true 
nature and extent of his symptoms.

In August 2002, the veteran underwent psychological testing 
which included the Minnesota Multiphasic Personality 
Inverntory-2 (MMPI-2), Mississippi Scale for PTSD, Combat 
Exposure Scale (non-combat-related PTSD), and Trauma Symptom 
Inventory.  The psychologist stated that she obtained from 
the veteran his psychosocial history, conducted a clinical 
interview and reviewed the veteran's claims file.  During the 
examination, the veteran described having a service stressor 
which involved being injured when a ramp fell on him.  He 
reported that he received hospital treatment.  He stated that 
he now had sleep disturbance, nightmares, poor concentration, 
and depression.  He stated that his dreams and nightmares 
primarily involved the service accident and that he had 
thoughts that if he had fallen in the water he would have 
died.  

With respect to the tests results, the psychologist stated 
that the veteran's response to psychometric testing appeared 
to be invalid from a technical standpoint and marked by 
notable symptom exaggeration.  She stated that at the same 
time, results remained interpretable as consistent with 
clinical presentation.  She reported that the veteran was a 
very simple individual with a naïve, immature self-centered 
point of view.  She stated that he was prone to think in a 
very concrete manner and looked for simple solutions.  He was 
found prone to focus on somatic complaints and projection of 
blame for problems on to others which may, in part, be a 
function of his educational deficits, as well as cultural 
factors.  The psychologist stated that the prominent clinical 
presentation would appear to be depression secondary to 
somatic concern and that while the veteran was a man with 
documented medical problems stemming from his accident during 
the military, it was also likely that these somatic 
complaints maybe for purposes of secondary gain at times.  
The psychologist stated that in part, as a result of 
limitations due to his physical problems, the veteran was 
prone to worry and project blame on to others, but that it 
did not appear at this time, that there was any indication 
that this was a direct effect of PTSD, but rather a response 
to physical limitations.

The psychologist reported that the clinical interview and 
tests data, as well as review of records do not support a 
diagnosis of PTSD.  She related that in reviewing the C-file, 
there was only one document, which addressed the issue of 
psychological problems and this was essentially a one 
sentence statement by his private psychiatrist along with the 
diagnosis given, but that it did not describe any symptoms in 
any detail.  She noted that in an earlier document, the term 
depression was used along with a variety of medical issues 
during the time he was receiving treatment for those medical 
problems.  She, however, reported that the psychological 
issues did not present themselves as a primary issue of 
concern in this veteran's life.  The diagnostic impression on 
Axis I was depressive disorder, not otherwise specified, Axis 
II revealed a diagnosis of personality disorder, not 
otherwise specified with dependent and passive aggressive 
traits.  

Following a review of the psychological testing, the 
psychiatrist who conducted the July 2002 examination 
diagnosed the veteran as having a depressive disorder and a 
personality disorder.

In an October 2002 letter, Edwin W. Hoeper, M.D. stated that 
he had treated the veteran psychiatrically since June 1999 
and that he diagnosed the veteran as having PTSD.  His 
stressor on Axis IV was listed as landing craft boat ramp 
falling on him and knocking him into the water and 
unconscious for 12 hours.  Dr. Hoeper stated that the veteran 
gave a history of being in receipt of a 100 percent 
disability due to back and head injuries a result of the 
landing craft boat ramp falling on him while he was stationed 
in Greenland.  He reported that the veteran was unconscious 
for 12 hours and that the ramp knocked him into the cold 
water.  He reported that the veteran had had nightmares since 
then about the trauma and falling in cold water.  He stated 
that the veteran averaged 4 hours of sleep per night had 
intrusive thoughts, startled easily, was hypervigilant, and 
could not stand anyone behind him.  He stated that he could 
only socialize for one hour at most.  He cried easily and 
stated that his energy comes and goes.  

The veteran's wife in a statement dated in November 2002 
related that the veteran had PTSD due to a service accident. 
She also stated that the veteran was currently being treated 
for PTSD.

The veteran, in a December 2002 substantive appeal, stated 
that service connection for PTSD was warranted as he 
experienced an incident in service which he was still 
bothered by.

During a March 2003 RO hearing, the veteran reported that he 
had PTSD due to an accident in service.  He claims that while 
on a ship a ramp fell on him, causing injury.  He reported 
that he received hospital treatment for his injuries.  He 
stated that he received treatment for PTSD from Dr. Hoeper.

Edwin W. Hoeper, M.D., in an April 2003 letter, stated that 
he had treated the veteran psychiatrically since June 1988.  
He diagnosed the veteran as having chronic PTSD due to 
landing craft boat falling on him knocking him into the water 
and leaving him unconscious for 12 hours. 

Outpatient treatment reports from Edwin W. Hoeper, M.D. dated 
from June 1999 to 2003 show that the veteran was diagnosed as 
having PTSD.  The reports show that the veteran complained 
primarily of having nightmares, intrusive thoughts, and 
interrupted sleep.  Many of the outpatient entries pertained 
to the veteran's wife being out of work, the health of his 
family and the denial of his claim of service connection for 
PTSD.

VA treatment records from 2000 to 2003 are negative for a 
diagnosis of PTSD.  An outpatient treatment entry dated in 
January 2003 reveals that the veteran complained of being 
depressed.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).

The veteran claims that he has PTSD based on a service 
stressor.  Generally, the veteran's asserted stressor 
includes being injured during a ship accident.  The Board 
observes that the veteran's service medical records are 
presumed to have been destroyed in a fire.  It appears that 
the RO, based on lay statements, have accepted the veteran's 
assertion that he sustained an injury while on a ship in 
service, as he was granted service connection for a back 
disorder due to such asserted injury.

In adjudicating the instant claim of service connection for 
PTSD, the Board notes that the case turns on whether the 
veteran currently has PTSD.  In this regard, the record 
contains reports showing that the veteran has PTSD and there 
are also reports which show that the veteran does not have 
PTSD.  The Board finds that the reports which show that the 
veteran does not have PTSD are more probative than the 
reports showing a diagnosis of PTSD.

Letters dated in April 2001, October 2002 and April 2003 from 
Dr. Hoeper are to the effect that the veteran has PTSD due to 
a landing craft boat ramp falling on him and knocking him 
into the cold water.  It is interesting to note that neither 
the veteran nor any of the lay statement of record asserts 
that the veteran was knocked into the water.  It is noted 
that when examined by VA, the veteran related that he thought 
of what could have happened if he was knocked in the water.  
It appears that such diagnosis may have been based, at least 
in part, on an inaccurate factual premise.  Additionally, 
there is no indication from Dr. Hoeper's medical reports that 
the veteran underwent any objective psychological testing in 
connection with the diagnosis of PTSD.  Furthermore, the 
reports do not include a complete rationale, supported by 
medical principles, for a finding that the veteran had PTSD.  
As such, the probative value of Dr. Hoeper's diagnosis of 
PTSD is minimal.  

The Board observes that VA examination reports dated in July 
2002 and August 2002 indicates that the veteran does not have 
PTSD.  Such reports were based on the following tests: The 
Minnesota Multiphase Personality Inventory-2 (MMPI2), 
Mississippi Scale for PTSD, Combat Exposure Scare (non-
combat-related PTSD), and Trauma Symptom Inventory.  The 
psychologist stated that the veteran's response to 
psychometric testing appeared to be invalid from a technical 
standpoint and marked by notable symptom exaggeration.  She, 
however, concluded that at the same time, results remained 
interpretable as consistent with clinical presentation.  The 
VA psychologist also concluded that the clinical interview, 
tests data, as well as a review of the records did not 
support a diagnosis of PTSD.  In coming to this conclusion, 
the psychologist noted Dr. Hoeper's letter in which he 
diagnosed PTSD.  Although the psychologist did not review 
outpatient treatment reports from Dr. Hoeper, these reports 
contained the same complaints that were recorded at the time 
of the VA psychiatric and psychological examinations.  The 
veteran's complaints were taken into consideration when it 
was determined by VA psychiatrist and psychologist that the 
veteran did not have PTSD.

It is noteworthy to mention that the VA psychologist stated 
that the prominent clinical presentation would appear to be 
depression secondary to somatic concern.  She noted that the 
veteran had documented medical problems stemming from his 
accident during the military and that it was likely that 
these somatic complaints maybe for purposes of secondary gain 
at times.

In sum, the Board finds that the medical reports excluding a 
diagnosis of PTSD are far more probative than the reports 
showing a diagnosis of PTSD.  In general, the psychologists 
and psychiatrists which found that the veteran does not have 
PTSD based such conclusion on objective diagnostic testing, 
clinical interviews and a review of the claims file.  
Additionally, the psychologist in August 2002 gave a detailed 
rational for determining that the veteran does not have PTSD.  
Such rationale included an explanation for the veteran's 
current psychiatric complaints which were attributed to 
disorders other than PTSD (i.e. depression and a personality 
disorder).  On the other hand, the Board notes that Dr. 
Hoeper, the physician who diagnosed the veteran as having 
PTSD, primarily diagnosed such condition on the basis of the 
veteran's self reported history.  It is noteworthy that the 
VA psychologist found that the veteran exaggerated his 
symptoms.  Moreover, it does not appear from the record that 
Dr. Hoeper based his diagnosis of PTSD on any objective 
testing.  Lastly, Dr. Hoeper has not provided a detailed 
rationale for his diagnosis of PTSD in his letters from 2001 
to 2003, and such rationale was also not found in his 
outpatient treatment reports from 1999 to 2003. 

Given the foregoing, the evidence, in totality, fails to show 
that the veteran has PTSD.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
of service connection for PTSD; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



